Citation Nr: 1433599	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  13-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the effective date assigned for service connection of bilateral pes planus of April 26, 2005, in a June 2012 rating decision was clearly and unmistakably erroneous.

2.  Entitlement to an initial rating in excess 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 and from March 1973 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the Veteran's claims can be reached.

In the May 2013 substantive appeal, the Veteran indicated that he wanted a hearing by videoconference before the Board.  The Veteran was not scheduled for a hearing following that May 2013 hearing request.  Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing by videoconference before a member of the Board.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

 Schedule the Veteran for a hearing before a member of the Board by videoconference.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

